Citation Nr: 0708952	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for total disability 
rating based on individual unemployability (TDIU) prior to 
April 4, 2002.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted TDIU, effective from January 31, 2003, the date of 
the veteran's TDIU claim.  The RO issued a notice of the 
decision in September 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in January 2004.  Subsequently, 
in February 2004, the RO issued another decision, which 
granted TDIU from April 4, 2002, the date from which the 
veteran met the regulatory criteria for such an award.  
Thereafter, in March 2004 the RO provided a notice of the 
decision and Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in September 2005.

The veteran initially had requested a Travel Board hearing on 
this matter in March 2004, but subsequently modified that 
request in August 2005, electing instead to partake in a 
videoconference hearing.  This hearing was held in March 2006 
where the veteran presented as a witness.  On appeal in June 
2006 the Board remanded the case for further development, to 
include issuance of complete Veterans Claims Assistance Act 
(VCAA) notice.  The RO provided another SSOC in October 2006.  

In the instant case, the Board finds that the RO complied 
with the June 2006 Remand directive and that VA fulfilled its 
duties to the veteran under the VCAA.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).  
Therefore, the Board may proceed with its review of the 
instant appeal.

The Board notes that in his December 2006 correspondence, the 
veteran, through is accredited representative, appears to 
raise an earlier effective date issue with respect to his 
PTSD rating.  The Board thus refers this matter to the RO.  
Additionally, as noted at the veteran's March 2006 
videoconference hearing, the issue of service connection for 
hypertension, as secondary to PTSD, is also referred to the 
RO.  Hearing Transcript at 2. 


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	Prior to April 4, 2002, the RO granted service connection 
for: (1) posttraumatic stress disorder (PTSD), evaluating 
it at 50 percent; (2) diabetes mellitus, type II, 
evaluating it at 20 percent; and (3) tinnitus, evaluating 
it at 10 percent.

3.	Prior to April 4, 2002, the veteran was service connected 
for more than one disability, and not one of these 
disabilities alone garnered an evaluation of 60 percent or 
more.  

4.	Prior to April 4, 2002 at least one of the veteran's 
service connected disabilities was rated above 40 percent 
(i.e., 50 percent, PTSD), but the combined evaluation for 
the veteran's service connected disabilities during this 
time amounted only to 60 percent.


CONCLUSION OF LAW

An effective date earlier than April 4, 2002 for TDIU is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.3, 4.15, 4.16, 4.25 & Table I (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the Appeals Management 
Center (AMC) adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, outlining pertinent regulatory 
requirements to establish TDIU and an earlier effective date.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and 
provided notice as to how VA determines disability ratings 
and effective dates, as required by Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2003 RO decision that is the subject of this appeal 
in its June 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the October 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide a 
medical examination or solicit a medical opinion for the 
purposes of deciding the instant claim because the RO did not 
deem such an opinion or examination to be "necessary" to 
render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  The Board concurs 
in this judgment, as the matter to be resolved in the instant 
appeal is legal in nature, with the outcome determined by the 
interpretation and application of pertinent laws and 
regulations, rather than by consideration of conflicting or 
disputed evidence or any medical evidence.  Given the nature 
of the issue, procurement of additional evidence, to include 
an examination or medical opinion, would not strengthen the 
veteran's claim, and therefore need not be provided.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
[or] a claim reopened after final adjudication . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).  38 C.F.R. § 3.400 
similarly provides that "[e]xcept as otherwise provided, the 
effective date of an evaluation and award of . . . 
compensation . . . based on an original claim [or] a claim 
reopened after final disallowance . . . will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (Emphasis added).  With 
respect to compensation awards, 38 U.S.C.A. § 5110 also 
states that "[t]he effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of the veteran's discharge or release if application 
therefore is received within one year from such date of 
discharge or release."  38 U.S.C.A. § 5110(b)(1) (Emphasis 
added).    

b. Entitlement to TDIU
According to 38 C.F.R. § 4.15, total disability ratings are 
"based primarily upon the average impairment in earning 
capacity, that is, upon the economic or industrial handicap 
which must be overcome and not from individual success in 
overcoming it."  38 C.F.R. § 4.15.  Total disability will be 
considered to exist when an individual has any impairment of 
the mind or body that is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.     

38 C.F.R. § 4.16 sets forth the parameters within which a 
total disability rating for compensation based on individual 
unemployability may be awarded.  It provides that such a 
rating for compensation may be assigned where: (1) the 
schedular rating is less than total and (2) the individual, 
in the judgment of the rating agency, is unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disabilities provided that, (a) if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; (b) if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).   

In the event that a veteran has multiple service connected 
disabilities, one of which is rated at 40 percent or higher, 
as here, the adjudicator must consult with Table I (Combined 
Rating Table) contained in 38 C.F.R. § 4.25 to determine the 
combined rating for such disabilities.  To use this Table, 
the disabilities must be arranged in the exact order of their 
severity, beginning with the greatest disability.  For 
example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two, and 
this combined value will then be converted to the nearest 
number divisible by 10, with combined values ending in 5 
adjusted upward.  If there are more than two disabilities, 
the disabilities will also be arranged in the exact order of 
their severity and the combined value for the first two will 
be found as previously described for two disabilities.  The 
combined value, exactly as found in Table I, will be combined 
with the degree of the third disability (in order of 
severity).  The combined value for the three disabilities 
will be found in the space where the column and row 
intersect, and if there are only three disabilities will be 
converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus, if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10, which is 80 percent.  38 
C.F.R. § 4.25 & Table I.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background 
By a December 1991 decision, the RO granted service 
connection for PTSD, evaluated at 50 percent from September 
18, 1991.

On June 27, 2000 the RO received a claim from the veteran, 
seeking TDIU based on his service connected disabilities.  In 
October 2000, the RO denied this claim and issued a notice of 
the decision.  The veteran thereafter timely filed an NOD in 
August 2001, and the RO issued an SOC in October 2003, which 
referenced the October 2000 denial and August 2001 NOD, but 
stated that because the RO had granted TDIU in September 
2003, it would not address this matter further.  An October 
2003 deferred rating decision reiterated this point, and 
likewise acknowledged the veteran's August 2001 NOD with the 
October 2000 initial TDIU denial, but considered the matter 
resolved in light of the September 2003 grant.    

Also in June 2000, the RO granted service connection for 
tinnitus, evaluated at 10 percent from November 9, 1999.

In March 2002, the RO granted service connection for diabetes 
mellitus, type II, evaluated at 20 percent from July 3, 2001.

At his March 2006 videoconference hearing, the veteran 
testified that from June 27, 2000 to April 4, 2002 he had not 
been employed and that his PTSD symptoms had prevented him 
from holding employment.  Hearing Transcript at 7.  He 
further indicated that he had previously worked as a Federal 
police officer for seven years, but that he had retired from 
this position in 1990, and thereafter had not had 
"substantial" employment since 1991, except for a temporary 
job as a taxi cab driver.  Hearing Transcript at 7-8, 9, 11.  
The veteran conveyed that since 1990 he had not been able to 
work more than marginally because of his service connected 
disabilities.  Hearing Transcript at 12.  He also indicated 
that he had incurred a cognitive disorder from an injury on 
the job as a police officer.  Hearing Transcript at 14.                    

In his December 2006 correspondence, the veteran, through his 
accredited representative, claimed that the RO never fully 
adjudicated the veteran's October 2000 TDIU claim and that he 
was entitled to TDIU prior to April 4, 2002.

b. Discussion 
The Board determines that the evidence preponderates against 
the veteran's earlier effective date claim.  Specifically, 
even assuming that the June 2000 claim is the proper claim 
date, the evidence of record does not support a finding that 
the veteran was entitled to TDIU from that date, as he did 
not meet the regulatory criteria required for such an award 
prior to April 4, 2002.  At the outset, the Board emphasizes 
that effective dates for disabilities are awarded from "the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (Emphasis added).  
Thus, even though the Board accepts the veteran's assertion 
that June 2000 is in fact the date of the original TDIU 
claim, he is not automatically entitled to an effective date 
from that time.  Instead, the effective date will be either 
the date of this claim or the date TDIU entitlement arose, 
whichever occurred later.  The Board addresses this matter 
below.

As noted above, prior to April 4, 2002, the veteran was 
service connected for multiple disabilities: PTSD, evaluated 
at 50 percent; diabetes mellitus type II, evaluated at 20 
percent; and tinnitus, evaluated at 10 percent.  Because the 
veteran had more than one service connected disability at 
this time, the provision of 38 C.F.R. § 4.16(a) governing a 
single disability does not apply.  

Turning to the provision of § 4.16(a) that addresses multiple 
disabilities, the Board notes that applying the above 
percentages to Table I contained in 38 C.F.R. § 4.25 in the 
manner prescribed by the regulation, yields a combined rating 
of 60 percent (i.e., 50 percent intersects with 20 percent at 
60; 60 percent intersects with 10 percent at 64; rounding to 
the nearest 10 percent yields 60).  Because this combined 
rating of 60 percent does not reach the minimum 70 percent 
combined rating requirement as set forth in 38 C.F.R. § 4.16, 
the veteran cannot establish entitlement to TDIU during this 
pre-April 2002 time period.  Accordingly, the veteran's 
earlier effective date claim is denied.      


IV. Conclusion
For the reasons stated above, the Board finds that an earlier 
effective date for TDIU is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

The application for an effective date for TDIU prior to April 
4, 2002 is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


